ORDER

PER CURIAM.
Anthony Irvin (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion without a hearing because the record does not refute his claim that counsel was ineffective for failing to inform Movant that he faced a maximum prison sentence of fifteen years instead of seven years.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*799We affirm the judgment pursuant to Rule 84.16(b).